Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 13, 16 – 18, drawn to a method of making a spacer fabric D04B 1/12.
Group II, claim(s) 25 – 30, drawn to a spacer fabric with double convex tubes D04B 1/22.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a knit fabric comprising portions which form a double convex cross section and include yarns capable of shrinking in response to heat, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rock et al. (2011/0177294).  Rock et al. discloses a knit fabric with the ability to create bubble regions by heat treating the fabric and causing floating regions to puff out to create an air pocket (paragraphs 45 – 51). Additionally, it is noted that changing the shape of the void region to a double convex is considered an obvious variation over Rock et al. since a change of shape is within the general level skill level of one in the art and would be obvious modification depending on the desired end product properties.
During a telephone conversation with Kyle Strache on September 28, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 25 - 30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 – 13, and 16 – 18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Response to Amendment
The Amendment submitted on July 31, 2019, has been entered.  Claims 14, 15, 19 – 24, and, 31 – 46 have been cancelled.  Claims 3, 4, 6, 8, 9, 11, 16, and 28 – 30 have been amended and no claims have been added.  Therefore, the pending claims are 1 – 13, 16 – 18, and 25 – 30. Claims 1 – 13 and 16 – 18 have been withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is indefinite. First, it is noted that the applicant describes on side of the void shape as convex and the other half as concave, but when the two portions are combined together it produces a double convex cross section. The term double convex suggests two convex halves are put together. However, the applicant is implying that a convex shape is combined with a concave shape to create a double convex shaped void. How, is this possible? Is the concave portion modified to create the void? Claims 26 – 30 are rejected due to their dependency on claim 25.
Claim 25 is indefinite. The claim recites the knit fabric is produced with a double convex tube. The fabric also includes a high shrinkage yarn and a low shrinkage yarn. However, it is unclear if the yarn has already been treated to shrink the yarn. If the yarn is not shrunk yet, is the double convex portion mostly flat? Is the double convex portion pronounced before the shrinking occurs? The disclosure suggests that the heating steps produces the double convex portions and the fabric is not very convex prior to heat treatment. The patentability of a product is based on the structure of the claimed final product. Is the applicant claiming the shrunk knitted fabric with pronounced double convex portions, and the yarns no longer are able to significantly shrink? Or is the applicant claiming a fabric with smaller double convex regions which have the potential to be shrunk and make the voids puff out more? Or is the untreated fabric mostly flat with no noticeable double convex voids? The applicant needs to clarify which state the fabric is being claimed in. Claims 26 – 30 are rejected due to their dependency on claim 25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (2011/0177294) in view of Liu (7,380,421).
	Rock et al. Discloses a knit fabric comprising a first layer and second layer with anchored regions and floating regions (paragraph 45). The fabric includes two different yarns having significantly different shrinkage performance when exposed to dry or wet heat, with a high shrinkage considered to be 10% to 60% (paragraph 48). When the fabric is exposed to heat, the high shrink fiber will shrink and the low shrink fiber will not shrink, causes the floating regions to puff out from the surface of the fabric (paragraph 51). Rock et al. teaches that the floating regions can have different a uniform distribution over the surface of the fabric or the floating regions can have different sizes or distributions (paragraph 53). However, Rock et al. fails to teach the puffed out region has a double convex cross section. 
	Liu is drawn to a knit spacer fabric. Liu discloses a design wherein the fabric includes tubular void spaces alternating with attached regions to create double convex tubes (abstract, Figure 3). Thus, it would have been obvious to one having ordinary skill in the art that the knit fabric can be designed to have different shaped void regions by controlling the pattern of the fabric and the location of the thermally sensitive yarns. Further, it would have been an obvious matter of design choice to choose different shape void regions produced with thermally sensitive yarns, since such a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Claims 25, 26, and 28 are rejected.
	Rock teaches that the heat sensitive fiber can be treated at a temperature between 200ºF – 450ºF, which is about 90ºC – 230ºC (Paragraph 48). Thus, claim 27 is rejected. 
	Figure 3 and 4 of Rock et al. show that the fabric is mostly flat prior to heat treatment. Thus, claim 29 is rejected.
	While Rock et al. teaches that the fibers can shrink by between 10% - 60% to create a puffed out void, Rock et al. fails to teach the increase in thickness. The amount of increase in thickness would be related to degree of shrinkage and the knit structure of the fabric. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the fabric to have a height increase of at least 0.5 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would want to create a more prominent puffed out portion and improve the insulation of the product. Thus, claim 30 is rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references related to spacer fabrics with air pockets and spacer fabric produced using yarns have high shrinkage properties: Faircloth (3,359,610), DeBacker (2016/0010247), Bader et al. (2006/0035553), and EP 2 584 080 A2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
September 30, 2022




/JENNA L JOHNSON/Primary Examiner, Art Unit 1789